Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits the Sato references clearly addresses the limitations in question and is clearly and properly combinable with the previously cited references. Therefore, the rejections stand as properly addressed below. 
Applicant's election with traverse of claims 21-33 in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the ground(s) that these claims are directed to the elected subject matter.  This is not found persuasive because these claims, although similar, appear to be directed to unelected species of the application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 9, 10 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ogino et al., US 2007/0273787 A1 in view of Sato et al., US 2016/0351097 A1 (hereinafter “Sato”). 
Regarding claim 6, Ogino discloses a method (see at least Abstract describing a technique for processing image for a display unit) comprising:
displaying frames of image data on an electronic display at a first frame rate (see at least FIGS. 1-4 describing a first embodiment wherein the display starts at a predetermined frame rate of 60 Hz described at least at [0026]-[0030]); and
in response to predicting that a change in content between two frames of the image data would cause a visual artifact on the electronic display (see first embodiment described at least at FIGS. 1-4 and processing by the Feature Detector 24 described at least at [0029]-[0031] which predicts a motion that may cause blurring or would need smoothing [0006]), causing the electronic display to refresh sooner than the first frame rate to prevent an appearance of the visual artifact on the electronic display (see at least FIGS. 1-4 and further describing faster refresh rate assigned by the FRC 26 based on the motion detected at least at [0032]-[0034]). 
However, although Ogino discusses anticipating a blurrier image based on an analysis of the image data, Ogino does not explicitly disclose predicting that a change in content between frames would result in a temperature change of the electronic display. 
In the same field of endeavor, Sato discloses predicting that a change of content between frames would result in a temperature change of the electronic display (see at least Abstract describing determining and predicting temperature change of the display and whether to update the image accordingly; further see at least [0011] ;[0107];[0113];[0133]further at least at FIG. 3 illustrating 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the frame rate controller of Ogino to incorporate the temperature prediction as disclosed by Sato because the references are within the same field of endeavor, namely, methods of driving display devices to reduce anticipated imaging artifacts. The motivation to combine these references would have been to prevent damage to the display when components get overheated due to temperature increases when driving the display (see at least Sato at [0010];[0133]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 9, Ogino in view of Sato discloses the method of claim 6 (see above), wherein the change in content between the two frames of image data comprises a change in content of a first subset of the frames of image data, wherein the first subset is less than a whole frame (see at least FIG. 1 of Ogino illustrating a small subset of the frame showing an object 12 in motion in large motion range 13 described at least at [0026]-[0027]).

Regarding claim 10, Ogino in view of Sato discloses the method of claim 9 (see above), wherein the first subset is more than a single pixel (see at least FIG. 1 of Ogino illustrating a small subset of the frame showing an object 12 in motion in large motion range 13 described at least at [0026]-[0027] noting that pixilation required for displaying object 12 would be more than a single pixel).

34, Ogino in view of Sato discloses the method of claim 6 (see above), wherein the content comprises images, videos, text, and any combination thereof (see at least Ogino at [0010]).

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino in view of Sato as applied to claim 6 above, and further in view of Yoshida, US 2007/0222738 A1 (hereinafter “Yoshida”).

Regarding claim 7, Ogino in view of Sato discloses the method of claim 6 (see above). 
However, Ogino in view of Sato does not explicitly disclose wherein the change in content comprises an increase in brightness that causes the electronic display to increase in temperature over time.
In the same field of endeavor, Yoshida discloses wherein the change in content comprises an increase in brightness that causes the electronic display to increase in temperature over time (see Yoshida at least [0008]-[0011] and further see at least FIGS. 7 and 8 as described at [0038]-[0040] and FIGS. 9-11 at least at [0108]-[0112] describing luminance in relation to temperature therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the frame rate adjustment method of Ogino in view of Sato to incorporate the brightness tracking in relation to temperature as disclosed by Yoshida because the references are within the same field of endeavor, namely, image modification methods for display devices. The motivation to combine these references would have been to improve simplify luminance and frame rate adjustment to prevent artifacts from being displayed on a display (see Yoshida at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 8, Ogino in view of Sato discloses the method of claim 6 (see above).
However, Ogino in view of Sato does not explicitly disclose wherein the change in content comprises a decrease in brightness that causes the electronic display to decrease in temperature over time.
In the same field of endeavor, Yoshida discloses wherein the change in content comprises a decrease in brightness that causes the electronic display to decrease in temperature over time (see at least Yoshida at FIGS. 9-11 and further described at least at [0108]-[0112]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the frame rate adjustment method of Ogino in view of Sato to incorporate the brightness tracking in relation to temperature as disclosed by Yoshida because the references are within the same field of endeavor, namely, image modification methods for display devices. The motivation to combine these references would have been to improve simplify luminance and frame rate adjustment to prevent artifacts from being displayed on a display (see Yoshida at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, Ogino in view of Sato discloses he method of claim 6 (see above).
However, Ogino in view of Sato does not explicitly disclose comprising predicting a rate of temperature change based on the change in content between the two frames of image data and predicting when the rate of temperature change would cause enough temperature change over time to result in the visual artifact. 
In the same field of endeavor, Yoshida discloses comprising predicting a rate of temperature change based on the change in content between the two frames of image data and predicting when the rate of temperature change would cause enough temperature change over time to result in the visual artifact (See Yoshida at least FIGS. 7 and 8 illustrating rates of temperature change over time to determine the necessary luminance to prevent visual degradation from occurring described at [0039]-[0040] and [0074]-[0075]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the frame rate adjustment method of Ogino in view of Sato to incorporate the temperature rate determination as disclosed by Yoshida because the references are within the same field of endeavor, namely, image modification methods for display devices. The motivation to combine these references would have been to improve simplify luminance and frame rate adjustment to prevent artifacts from being displayed on a display (see Yoshida at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 12, Ogino in view of Sato disclose the method of claim 11 (see above), comprising accumulating a total temperature change since a most recent refresh (See Yoshida at least FIGS. 7-8 and further described at least at [0038]-[0040]) based on the predicted rate of temperature change and predicting when the rate of temperature change would cause enough temperature change over time to result in the visual artifact when the accumulated total temperature change exceeds a first threshold of temperature increase or falls beneath a second threshold of temperature decrease (see at least Yoshida at FIGS. 12-15 and further describing accumulation and prediction at least at [0115]-[0120]).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623